UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7656


DOUGLAS HALL,

                Plaintiff - Appellant,

          v.

JAMES JOHNSON; BRIAN A. BAILEY,

                Defendants - Appellees,

          and

JAMES MCNEIL; BUCKEY SPROUSE,

                Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:11-cv-00143-GRA)


Submitted:   April 26, 2012                 Decided:   April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Douglas Hall, Appellant Pro Se.        Russell W. Harter, Jr.,
CHAPMAN, HARTER & GROVES, PA, Greenville, South Carolina;
William Henry Davidson, II, Daniel C. Plyler, DAVIDSON &
LINDEMANN, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Douglas      Hall   appeals      the    district     court’s       order

accepting the recommendation of the magistrate judge and denying

relief      on    his    42   U.S.C.    § 1983    (2006)    complaint.         We    have

reviewed the record and find no reversible error.                          Accordingly,

we   deny    leave       to   proceed   in   forma      pauperis    and    dismiss    the

appeal for the reasons stated by the district court.                            Hall v.

Johnson,         No.    7:11-cv-00143-GRA        (D.S.C.    Nov.    8,     2011).     We

dispense         with    oral    argument      because     the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              DISMISSED




                                             2